Title: To Alexander Hamilton from William S. Smith, 23 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade March 23d. 1800
          
          I have the honor to acknowledge the receipt of your Letters of the 18th. and 20th. inst. I will immediately make arrangements to have the experiments made on the proper measure of the pace recommended, and report the result—
          With respect to the relative rank of the officers of the 12th. I have always acted upon that which I received from you, as decisive, making the subsequent alteration of Capt. Kirklands being placed next in rank to Capt. A. White, I am however at present unacquainted with Lt. Vrooman’s proper station, I should wish to be informed of it, previous to his joining the Regt. I have the honor to be Sir—with great respect, Your most obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        